Nationwide Life Insurance Company of America: ·Nationwide Provident VLI Separate Account 1 Prospectus supplement dated October 28, 2009 to Prospectus dated May 1, 2009 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. The Board of Directors of Nationwide Life Insurance Company of America ("NLICA") approved the merger of NLICA into its parent company, Nationwide Life Insurance Company ("NLIC").The merger is scheduled to be effective on December 31, 2009.As a result, the depositor of your policy will change to NLIC.Your rights under your policy will not be affected by this change. As soon as possible after the merger, you will receive a confirmation of the merger transaction as well as an updated prospectus. For further information, please contact Nationwide at: Nationwide Life Insurance Company of America One Nationwide Plaza, RR1-04-F4 Columbus, Ohio 43215 1-800-688-5177 TDD: 1-800-238-3035 www.nationwide.com
